Citation Nr: 0703750	
Decision Date: 02/06/07    Archive Date: 02/14/07

DOCKET NO.  03-30 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral foot 
calluses and bone spurs.

4.  Entitlement to service connection for residuals of a 
broken left arm.

5.  Entitlement to a rating in excess of 10 percent for 
residuals of a fracture of the left fifth metacarpal.

6.  Entitlement to an initial rating in excess of 70 percent 
for post-traumatic stress disorder (PTSD).






REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to October 
1970.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  

Procedural history

In a June 2003 rating decision, the RO denied service 
connection for hearing loss and tinnitus.  In July 2003, the 
veteran submitted a notice of disagreement with the RO's 
decision.  A Statement of the Case was issued to him in 
September 2003, and he perfected his appeal in October 2003.  

In a January 2004 rating decision, the RO denied service 
connection for bilateral foot calluses and bone spurs.  In 
February 2004, the veteran submitted a notice of disagreement 
with the RO's decision.  A Statement of the Case was issued 
to him in December 2004, and he perfected his appeal later 
that month.  In December 2004, the veteran testified at a 
hearing at the RO in connection with his claims of service 
connection for hearing loss, tinnitus, and bilateral foot 
calluses and bone spurs.  

In a September 2004 rating decision, the RO denied service 
connection for residuals of a broken left arm, which the 
veteran claimed stemmed from an incident in which he fell 
from a helicopter in service.  Given the record in this case, 
the Board must consider a jurisdictional matter prior to 
adjudicating the underlying claim on the merits.  See Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) (holding that 
"the Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is presented.").  

In this case, the question before the Board is whether the 
veteran's claim of service connection for residuals of a 
broken left arm has been previously adjudicated.  There are 
several prior final decisions which appear to address similar 
claims.  For example, in a December 1992 rating decision, the 
RO denied service connection for residuals of an injury to 
the left side of the body which the veteran claimed stemmed 
from an incident in which he fell from a helicopter in 
service.  In a September 1999 decision, the Board denied 
service connection for left shoulder and left elbow 
disabilities, which the veteran claimed stemmed from an 
incident in which he fell from a helicopter in service.  In 
addition, in an April 2003 rating decision, the RO denied 
service connection for arthritis of the left arm, which the 
veteran claimed stemmed from an incident in which he fell 
from a helicopter.  All of these decisions are final and not 
subject to revision on the same factual basis.  38 U.S.C.A. 
§§ 7104, 7105 (West 2002). 

As noted, in the rating decision on appeal, the RO denied 
service connection for residuals of a fracture of the left 
arm, which the veteran claims stemmed from an incident in 
which he fell from a helicopter in service.  In the September 
2004 rating decision on appeal, the RO did not address the 
issue of whether new and material evidence had been received, 
but addressed the issue only on the merits.





After reviewing the record, and affording the veteran the 
benefit of the doubt, the Board agrees that consideration of 
the claim of service connection for residuals of a left arm 
fracture on the merits is appropriate, as there has never 
been a prior final denial of this specific disability.  In 
that regard, while it is well settled that a new etiological 
theory does not constitute a new claim, the Board finds that 
left elbow, left shoulder, left body, and left arm arthritis 
may be considered as separate disabilities from the 
currently-claimed left arm fracture.  Ashford v. Brown, 10 
Vet. App. 120, 123-24 (1997).  Thus, the Board has 
characterized the issue on appeal as set forth on the cover 
page of this decision.  

Also in the September 2004 rating decision discussed above, 
the RO increased the rating for the veteran's residuals of a 
fracture of the left 5th metacarpal to 10 percent.  The 
veteran has appealed the RO's decision, contending that a 
rating in excess of 10 percent is warranted.  Thus, the issue 
currently before the Board is as set forth on the cover page 
of this decision.  

However, while not impacting the issue presently before the 
Board, in reviewing the record the Board has observed what 
appears to be an administrative error which should be brought 
to the attention of the RO.  In that regard, the record shows 
that in a January 1994 rating decision, the rating for the 
veteran's service-connected left 5th metacarpal disability 
was increased to 10 percent, effective March 18, 1991.  It 
appears that such 10 percent remained in effect.  In a 
February 2002 rating the 10 percent evaluation was listed and 
considered when calculating the combined rating.  However, 
there is an apparent administrative error in the April 2003 
rating decision, in listing the ratings assigned for the 
veteran's service-connected disabilities, the RO noted that 
the veteran's left 5th metacarpal disability was evaluated as 
zero percent disabling.  In as much as the current issue 
concerns the assignment of a rating in excess of 10 percent 
the Board may proceed with review of the present increased 
rating issue.  However, to ensure the accuracy of the record, 
this matter is referred to the RO for clarification and any 
action deemed necessary. 



Finally, with respect to the remaining issue of entitlement 
to an increased rating for PTSD, some additional explanation 
as to its procedural history is required.  In an October 2003 
rating decision, the RO granted service connection for PTSD 
and assigned an initial 30 percent rating, effective July 21, 
2003.  The veteran appealed the initial rating assigned by 
the RO, claiming that a 50 percent rating was warranted in 
light of the severity of his symptoms.  See March 2004 VA 
Form 9.  Before the matter was certified to the Board, in a 
September 2004 rating decision, the RO increased the initial 
rating for the veteran's PTSD to 50 percent, as he had 
requested.  

While the assignment of an initial 50 percent rating appeared 
to have satisfied the veteran's appeal given the statement he 
made in his March 2004 substantive appeal, in a December 
2004, the RO received a letter from the veteran indicating 
that "[m]y form 9 notwithstanding, I am not satisfied with a 
50% rating."  As a result, the RO continued the veteran's 
appeal.  

Thereafter, in a July 2005 decision, the RO again increased 
the initial rating for the veteran's PTSD, assigning a 70 
percent rating, effective July 21, 2003.  Although a higher 
rating initial has been granted, the issue of entitlement to 
a rating in excess of 70 percent for PTSD remains in 
appellate status, as the veteran continues to assert that he 
is entitled to a rating in excess of 70 percent.  See also AB 
v. Brown, 6 Vet. App. 35 (1993) (A decision awarding a higher 
rating, but less than the maximum available benefit, does not 
abrogate the pending appeal).  

In June 2006, the veteran provided testimony before the 
undersigned Veterans Law Judge with respect to all issues on 
appeal.  At the hearing, the veteran submitted additional 
evidence and further requested that recent VA clinical 
records be obtained in support of his claim, which was done.  
At the hearing, the veteran provided a waiver of initial RO 
review of this additional evidence.  See 38 C.F.R. § 20.1304 
(2006).




At the hearing, the veteran raised a claim of service 
connection for obstructive sleep apnea, secondary to PTSD.  
The RO has not yet had the opportunity to consider this 
claim.  Inasmuch as it is not inextricably intertwined with 
the issues now before the Board on appeal, it is referred to 
the RO for initial consideration.  

As set forth in more detail below, a remand is required with 
respect to the issue of entitlement to an initial rating in 
excess of 70 percent for PTSD.  This issue is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Neither hearing loss nor tinnitus were clinically evident 
during the veteran's period of active service or for many 
years thereafter and the most probative evidence indicates 
that the veteran's current hearing loss and tinnitus are not 
causally related to his active service or any incident 
therein, including claimed exposure to acoustic trauma during 
combat.  

2.  Bilateral foot calluses and bone spurs were not shown in 
service and the record contains no probative evidence that 
the current foot calluses and bone spurs are causally related 
to the veteran's active service or any incident therein, 
including blisters from ill-fitting boots, or any service-
connected disability, including tinea pedis.

3.  The veteran did not sustain a fracture of the left arm in 
service.

4.  The veteran's service-connected residuals of a fracture 
of the left fifth metacarpal is manifested some weakness of 
grip strength, tenderness, and limitation of motion.





CONCLUSIONS OF LAW

1.  Bilateral hearing loss and tinnitus were not incurred in 
active service, nor may such disabilities be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1110, 1111, 1153, 
1154, 5107 (West 2002); 38 C.F.R. 3.303, 3.304, 3.306 (2006).

2.  Bilateral foot calluses and bone spurs were not incurred 
in active service, nor is any such disability causally 
related to or aggravated by any service-connected disability.  
38 U.S.C.A. §§ 1110, 1111, 1153, 1154, 5107 (West 2002); 38 
C.F.R. 3.303, 3.304, 3.306, 3.310 (2006).

3.  Residuals of a broken left arm was not incurred in active 
service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2006).

4.  The criteria for a rating in excess of 10 percent for 
residuals of a fracture of the left fifth metacarpal have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.14, 4.71a, 4.124a, Diagnostic Codes 5227, 8515 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Under the VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2006).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court held that under the notice 
provisions of the VCAA, a claimant must be provided notice of 
the evidentiary matters specified in statute and regulation 
before an initial unfavorable decision by the RO.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the notice requirements of section 5103(a) 
apply generally to the following five elements of a service 
connection claim:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  

In this case, in March 2003, August 2003, July 2004, and 
August 2005 letters issued prior to the initial unfavorable 
decisions on his respective claims, the RO notified the 
veteran of the information and evidence needed to 
substantiate and complete a claim of service connection and 
an increased rating, and of what part of that evidence he was 
to provide and what part VA would attempt to obtain for him.  
The letters also generally advised the veteran that VA would 
assist him in obtaining information in support his claims.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board acknowledges that the VCAA letters discussed above 
do not specifically satisfy all of the notice requirements of 
section 5103(a), particularly the additional requirements 
delineated by the Court in Dingess/Hartman.  Nonetheless, the 
evidence does not show, nor does the veteran contend, that 
any notification deficiencies have resulted in prejudice.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No 02-1077 (Fed. Cir. Dec. 21, 2006).  In any 
event, the RO corrected this deficiency by issuing a letter 
to the veteran in March 2006, specifically for the purpose of 
notifying him of the additional elements imposed by the Court 
in Dingess.  Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006).  

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

For the reasons discussed above, the Board finds that VA has 
fulfilled its VCAA notification duties to the veteran to the 
extent necessary.  Again, neither the veteran nor his 
representative has argued otherwise.  

Duty to Assist

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2006).  

In this case, the veteran's service medical records are on 
file, as are post-service clinical records identified by the 
veteran.  Despite being given the opportunity to do so, the 
veteran has neither submitted nor identified any additional 
post-service clinical records pertaining to his claims.  In 
fact, in an April 2006 statement, the veteran indicated that 
he had no further evidence to submit and asked VA to decide 
his claim as soon as possible.  38 U.S.C.A. § 5103A(c) (West 
2002); 38 C.F.R. § 3.159(c)(2), (3) (2006).  The Board notes 
that thereafter, at his June 2006 hearing, the veteran 
indicated that he might attempt to obtain medical opinions in 
support of his claim.  The undersigned held the record open 
for 60 days for the purpose of allowing the veteran the 
opportunity to submit this additional evidence, but nothing 
has been received to date.  

The veteran has also been afforded VA medical examinations in 
connection with his claims of service connection for hearing 
loss, tinnitus, residuals of a left arm fracture, claimed as 
lateral epicondylitis, and his claim for an increased rating 
for residuals of a fracture of the left fifth metacarpal.  38 
C.F.R. § 3.159(c)(4) (2006).  The Board finds that the 
reports of these examinations provide the necessary medical 
opinions as well as sufficient reference to the pertinent 
schedular criteria.  See Massey v. Brown, 7 Vet. App. 204 
(1994).

While the veteran was not afforded a VA medical examination 
specifically in connection with his claim of service 
connection for foot calluses and bone spurs, the Board finds 
that such an examination is not necessary.  Under the VCAA, 
an examination or opinion is "necessary" if the evidence of 
record:  (A) contains competent evidence that the claimant 
has a current disability, or persistent or recurrent symptoms 
of disability; and (B) establishes that the veteran suffered 
an event, injury or disease in service; (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2006).

As set forth in more detail below, the service medical 
records are entirely negative for any indication of foot 
calluses or bone spurs.  Additionally, the Board finds that 
the record contains no indication that the veteran's foot 
calluses or bone spurs are associated with his active 
service, any event therein, or any service-connected 
disability.  Absent such evidence, another VA medical 
examination is not necessary.  Id.

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA duties 
to the veteran.  A remand for additional notification or 
development would only result in unnecessarily delaying this 
matter with no benefit flowing to the veteran.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Thus, no further 
notification or development action is necessary on the issues 
now being decided.  Again, neither the veteran nor his 
representative has argued otherwise.  

Background

The veteran's service medical records show that in April 
1970, he complained that he had had trouble with blisters on 
his feet for the past eight months.  He claimed that he had 
trouble finding boots that fit properly.  Examination showed 
a healing area on the dorsum of the left foot, approximately 
1.5 centimeters in diameter, for which an antibiotic ointment 
was prescribed.  The veteran was advised to refrain from 
wearing boots for one week.  The remaining service medical 
records are negative for abnormalities pertaining to the 
feet, including calluses or bone spurs.  

In June 1970, the veteran sought treatment after he injured 
his left hand.  It was noted that an X-ray study had been 
performed.  A DA Form 8-274, Medical Condition - Physical 
Profile Record, noted that the veteran had been given a cast 
for a broken bone in the left hand and had been put on a 
temporary physical profile for approximately three weeks.  
The remaining service medical records, however, are negative 
for complaints or abnormalities pertaining to the left arm or 
hand.  

At his October 1970 military separation medical examination, 
the veteran's ears, feet, and upper extremities were normal.  
Neurological examination was also normal.  The veteran's 
hearing acuity was 15/15 on whispered voice testing.  No 
complaints or findings of hearing loss or tinnitus were 
recorded.

The veteran's service personnel records show that his primary 
military occupational specialty was light weapons infantry.  
He served in Vietnam from August 1969 to October 1970.  His 
duties included light truck driver and gunner.  His awards 
and decorations include a Vietnam Campaign Medal with 60 
Device, and the Combat Infantryman Badge.  

In July 1975, the veteran submitted an original application 
for VA compensation benefits, seeking service connection for 
several disabilities, including a broken left hand.  His 
application is silent for any mention of hearing loss, 
tinnitus, bone spurs of the feet, or a left arm fracture.  

In connection with his claim, the veteran underwent VA 
medical examination in September 1975.  In connection with 
the examination, the veteran completed a VA Form 21-2545, 
Report of Medical Examination, on which his listed complaints 
included "feet," "left hand," and "ears," with no 
elaboration.  Examination showed that the ears were within 
normal limits.  No other pertinent abnormalities were 
identified.  

At a special orthopedic examination, the veteran reported 
that he had fractured his left hand in service while jumping 
out of a helicopter.  He made no reference to a left arm 
fracture in that incident or at any time during service.  The 
veteran indicated that he currently had discomfort in his 
left hand, although his complaints were minimal.  Examination 
revealed no abnormalities of the left hand or wrist.  No 
complaints or abnormalities pertaining to the left elbow, 
arm, or feet were recorded.  X-ray studies showed shortening 
of the fifth metacarpal, most likely due to an old, healed 
fracture.  The diagnosis was old healed fracture of the left 
5th metacarpal.

In an October 1975 rating decision, the RO granted service 
connection for residuals of a healed fracture of the left 5th 
metacarpal.  An initial zero percent rating was assigned.  
The veteran appealed the RO's decision, arguing that a 
compensable rating was warranted.  In a May 1976 decision, 
the Board denied a compensable rating for residuals of a 
fracture of the left 5th metacarpal.  

In December 1976, March 1979, January 1981, and March 1991, 
the veteran submitted claims of entitlement to an increased 
rating for his left 5th metacarpal disability.  During the 
course of these claims, the veteran alleged that his service-
connected left 5th metacarpal disability included symptoms 
such as pain in the left hand radiating to the left elbow and 
arm, weakened grip, and left wrist impairment.  Without 
exception, his claims are entirely silent for any mention of 
hearing loss, tinnitus, bone spurs of the feet, or a fracture 
of the left arm, as is VA and private medical evidence 
received in connection with those claims.  

In December 1991, the veteran submitted a claim of service 
connection for a skin disability, which he claimed was 
secondary to Agent Orange exposure.  In connection with his 
claim, the RO obtained a November 1991 VA Agent Orange 
examination report, which showed that the veteran complained 
of a rash on various parts of his body, including his feet.  
Examination revealed tinea.  The veteran also reported left 
arm pain and dysfunction and claimed that it stemmed from an 
incident in service in which he fell from a helicopter and 
broke his left arm.  

At a special orthopedic examination in January 1992, the 
veteran reported popping in the left shoulder, elbow and 
wrist.  Examination revealed full range of motion in all 
joints, no atrophy, normal sensation, and no impingement.  X-
ray studies of the elbow were normal.  The impression was 
myofascial pain.  

The RO thereafter granted service connection for tinea 
versicolor, tinea corporis, and tinea pedis, and assigned a 
30 percent rating, effective in March 1991.  

In July 1993, the veteran submitted a claim of service 
connection for a low back, left leg, and left arm disability.  
He claimed that when he fell out of the helicopter in 
service, "my whole body received such a jolt that my bones 
were affected."  He claimed that he had had constant pain in 
all three areas since his fall.  In his claim, the veteran 
made no reference to hearing loss, tinnitus, bilateral foot 
calluses or bone spurs, nor did he make any mention of an on-
the-job back injury he sustained in February 1980 in the 
course of his duties as a mechanic.  

The veteran provided testimony a hearing held at the RO in 
October 1993.  He testified that during service he fell out 
of a helicopter and fell about 10 feet landing on the left 
side of his body while he was holding an M-60.  He stated 
that he had a cast on his arm up to his elbow following the 
fall and that he experienced arm pain at the elbow and with 
the left hand.  The veteran also indicated that he felt as if 
he had started losing strength on the left side.  The veteran 
further testified that he was right-handed and that he had 
worked as a mechanic for approximately the past 14 years.

At a VA dermatology examination in November 1993, the 
veteran's feet were noted to be covered with white scales and 
maceration of the skin between the toes.  No calluses or bone 
spurs were noted.  The diagnosis was tinea pedis.  

At a VA orthopedic examination in November 1993, the veteran 
reported a history of falling out of a helicopter with a full 
pack and rifle falling on his left side fracturing his fifth 
metacarpal and injuring several joints, including his elbow.  
He made no reference to a fractured left arm.  Physical 
examination showed full range of motion of the left elbow.  
The diagnosis was history of a fracture of the left fifth 
metacarpal and injury to the left elbow with full range of 
motion.

In a January 1994 rating decision, the RO denied service 
connection for a left elbow disability, a left shoulder 
disability, a left leg disability, and a low back disability.  
The veteran appealed the RO's decision.  

At a VA dermatology examination in January 1997, the veteran 
reported a history of blistering of the feet in service.  
Examination revealed that the blistering had disappeared, but 
there was scaling and interdigital maceration.  The diagnosis 
was tinea pedis and onychomycosis.  The examination report is 
negative for complaints or findings of foot calluses or bone 
spurs.  

The veteran again underwent VA orthopedic examination in 
January 1997.  He gave a history of a 7 or 8 foot fall from a 
helicopter in service that resulted in an injury to the left 
side.  The veteran's complaints included left shoulder and 
elbow pain and numbness in the whole left arm.  Examination 
revealed slight loss of motion in the left shoulder.  It was 
noted that the veteran might have radiculopathy in the left 
upper extremity.  X-ray films of the left shoulder and elbow 
were normal.  The examiner indicated that the onset of the 
veteran's disabilities was apparently after his fall from the 
helicopter and it was noted that the etiology was probably 
from the fall from the helicopter.  In February 1997 
addendum, however, the examiner indicated that the veteran's 
left elbow and shoulder were normal for diagnostic purposes, 
as was his left leg.

In a September 1999 decision, the Board denied the veteran's 
claims, including service connection for left shoulder and 
left elbow disabilities.  In its decision, the Board noted 
that the record was negative for any mention of a left 
shoulder or elbow disability in service or for more than 20 
years following service.  Moreover, the Board determined that 
the record was similarly lacking evidence of competent 
medical evidence of a current disability and nexus to 
service.  

In April 2000, the veteran submitted a claim of service 
connection for diabetes mellitus.  His claim is silent for 
any mention of hearing loss, tinnitus, bilateral foot 
calluses or bone spurs, or a left arm fracture. 

In support of his claim, the veteran was afforded a VA 
medical examination in May 2001, at which he reported that 
his doctors had discovered that he had diabetes when he went 
in for a shoulder operation.  The nature of the injury or 
disability necessitating such shoulder surgery was not 
mentioned.  The examiner noted that the veteran had no 
complications of diabetes, although he did note a fungal 
infection on both feet.  In a July 2001 rating decision, the 
RO granted service connection for diabetes mellitus and 
assigned a 20 percent rating.  

In July 2001, the veteran submitted a claim of service 
connection for disabilities which he claimed were secondary 
to his service-connected diabetes.  His claim, however, is 
entirely negative for any mention of hearing loss, tinnitus, 
bilateral foot calluses and bone spurs, or residuals of a 
broken left arm, as is medical evidence received in support 
of the claim.  The Board notes that this evidence includes an 
April 2001 diabetic foot screen which contains no complaints 
or findings of calluses or bone spurs of the feet.

In January 2003, the veteran submitted a claim for additional 
VA benefits, including service connection for hearing loss 
and tinnitus.  In support of his claim, the RO obtained VA 
clinical records, dated through February 2003.  In pertinent 
part, these records show that in November 2002, audiometric 
examination revealed that the veteran had bilateral 
sensorineural hearing loss.  In January 2003, he was fitted 
with a left ear a hearing aid.  

In an April 2003 statement, the veteran indicated that during 
his active service, his ears were always ringing and in 
excruciating pain because of gun firing.  He claimed that he 
sought medical treatment but was advised that such ringing 
was normal.  He indicated that his ears had bothered him 
since service.  With respect to his feet, the veteran claimed 
that during service, had had not been issued the proper boot 
size so he developed blisters.  He indicated that he had been 
suffering since service with foot problems as a result.  
Finally, the veteran indicated that in June 1970, he fell 10 
to 12 feet from a helicopter and broke his hand and elbow.  
He indicated that he was given a cast for 1 to 2 months and 
continued to suffer pain.  

At a VA medical examination in April 2003, the examiner noted 
that the veteran had tinea pedis.  No calluses or bone spurs 
of the feet were noted.  

At a VA audiological examination in May 2003, the veteran 
reported noise exposure during combat from heavy weapons 
fire, B-52's, and bombs.  He indicated that since his 
separation from service, he had worked as an auto mechanic, 
although he claimed that he had used hearing protection when 
appropriate in noisy environments.  He also claimed had he 
had experienced constant, severe bilateral tinnitus for at 
least the past 35 years.  After examining the veteran and 
reviewing his claims folder, the examiner diagnosed 
bilateral, high frequency, sensorineural hearing loss and 
constant, severe bilateral tinnitus.  The examiner concluded 
that it was less likely than not that the veteran's hearing 
loss and tinnitus were related to the veteran's in-service 
combat noise exposure.  He reasoned that a review of the 
record showed that the veteran's hearing was normal at the 
time of his separation from service.  Thus, he indicated that 
it would appear most likely that the veteran's current 
hearing loss and tinnitus had developed since his separation 
from service.

In pertinent part, VA clinical records dated from May 2003 to 
August 2004 show treatment for numerous conditions, including 
diabetes mellitus and degenerative disc disease with 
neuropathy and left shoulder pain.  These records are 
negative for complaints or findings pertaining to the left 
hand or arm.  In December 2003, the veteran sought treatment, 
claiming that both of his feet hurt.  He claimed that he had 
had "jungle rot and spurs" since Vietnam.  The veteran was 
referred to the podiatry clinic.  In January 2004, 
examination showed pain with percussion of the tarsal tunnel 
on the left foot.  The assessment was diabetes mellitus and 
tarsal tunnel syndrome of the left foot.  The veteran was 
given orthotics.  No calluses or bone spurs were noted.  

In February 2004, the veteran submitted a claim of service 
connection for residuals of a fractured left arm.  He claimed 
that while stationed in Vietnam, he broke his left arm and 
was placed in a cast.  In support of his claim, the veteran 
submitted copies of service medical records showing that he 
was casted in June 1970 after he injured his left hand.  
These records, however, are entirely negative for notations 
of a left arm fracture.  

The veteran underwent VA medical examination in September 
2004 at which he claimed that he injured his left hand and 
elbow in a fall from a helicopter in July 1970, landing on 
his left hand and arm.  He indicated that he was placed in a 
cast for 6 weeks.  He claimed that he now had to take Vioxx 
every day for pain relief.  The veteran claimed that his pain 
was a 10 out of 10 and was present 24 hours daily.  He also 
claimed that he had weakness in his grip, along with pain.  
Physical examination showed full range of passive and active 
motion of the left small finger and left wrist.  There was no 
pain with motion.  The veteran was neurovascularly intact and 
there was no gross abnormal motion at the site of the prior 
fracture of the left hand.  There was tenderness along the 
dorsum of the 5th metacarpal, but no rotational deformity of 
the left small finger.  Range of motion of the left elbow was 
full.  X-ray studies of the left elbow showed no 
abnormalities.  X-ray studies of the left hand showed 
shortening of the left 5th metacarpal bone with deformed mid 
shaft, probably due to old trauma.  There were no other 
abnormalities noted.  The diagnosis was healed left 5th 
metacarpal fracture with continued pain and tenderness.  The 
examiner indicated that no abnormality of the left elbow was 
evident, other than left lateral epicondylitis, which was 
less likely than not related to his injury in 1970.  

At his December 2004 RO hearing, the veteran testified that 
he developed bilateral hearing loss and tinnitus as a result 
of his exposure to acoustic trauma in Vietnam from weapons 
fire.  He indicated that he had had no hearing protection in 
service.  He claimed that after his separation from service, 
he worked as a mechanic.  He stated that he had had a hearing 
test in 1978 administered by his employer and was unable to 
pass it.  With respect to his feet, the veteran testified 
that he had had ill-fitting boots in service and that his 
socks were often wet, particularly during monsoon season.  He 
stated that he developed blisters which resulted in calluses 
and bone spurs.  

The veteran again underwent VA medical examination in April 
2005, at which he complained of left hand pain since an in-
service fracture.  He rated his current left hand pain as a 7 
on a pain scale of 1 to 10.  He also complained of weakness 
and stated that his left hand fatigued easily.  Physical 
examination showed that the grip strength on the left was 30 
percent less than on the right.  The veteran was noted to be 
right-hand dominant.  There was some moderate interosseous 
and atrophy of the left hand and local tenderness.  There was 
loss of flexion of the fingers of 10 degrees, and moderate 
loss of the oppones function of the left thumb.  There was 
diminished sensation to pinprick and vibratory stimulation on 
the entire left arm.  The impression was residuals of a 
fracture of the left 5th metacarpal, healed with treatment, 
with residual deformity of the 5th metacarpal.  Also 
diagnosed was degenerative joint disease of the left hand, 
post-traumatic in character, moderate disability with 
progression.  The examiner commented that the veteran had 
pain in the left hand but used no assistive devices.  He 
indicated that he had poor grip and frequently dropped 
things, so for the most part he used his right hand.  

In pertinent part, VA clinical records, dated from August 
2004 to July 2005 show that in January 2005, the veteran 
complained of foot pain and swelling and claimed that he got 
blisters on his feet in the summer.  The examiner noted that 
the veteran had poorly-controlled diabetes mellitus and was 
not compliant with diet or exercise.  Examination showed 
thickened, dry flaky feet with calluses to the heels.  Bone 
spurs were not noted.  He was referred for replacement 
orthotics and advised to diet and exercise.  In February 
2005, the veteran was seen for diabetic management.  He 
reported that he walked for 10 minutes most days but was 
limited by bone spurs.  The veteran underwent a complete foot 
exam in July 2005.  He had no complaints of foot pain and 
there were no skin breaks, deformity, excessive calluses or 
pitting edema.  Sensory examination was within normal limits.  
Bone spurs were not noted.  

A VA medical examination conducted in September 2005 showed 
tinea pedis, but no other pertinent abnormalities of the 
feet.  

Additional VA clinical records show that in February 2006, 
the veteran sought treatment for vague symptoms of bilateral 
leg pain from the knees down to the feet.  He claimed that he 
had had such pain since Vietnam, but that it had worsened 
recently.  X-ray studies showed a bone spur on the left heel, 
but no other abnormalities.  An EMG was performed to evaluate 
the veteran for neuropathy.  

At his June 2006 Board hearing, the veteran testified that he 
developed bilateral hearing loss and tinnitus as a result of 
his exposure to acoustic trauma in Vietnam.  He further 
testified that he was not given the proper boots in service, 
as evidenced by service medical records showing he was 
treated for blisters in April 1970.  He testified that he now 
had bone spurs in his feet, as well as numbness and tingling, 
as a result of the ill-fitting shoes he had in service.  The 
veteran indicated that he had been told by his doctors that 
his current bone spurs were related to poor fitting shoes 
during service.  He indicated that he had asked his doctors 
to put their opinion in writing, but they refused.  The 
veteran also testified that he fractured his left arm in 
service and developed lateral epicondylitis as a result.  The 
veteran indicated that he had been similarly unsuccessful in 
getting a physician to provide him with an opinion linking 
his current left arm disability to his claimed in-service 
fracture.  With respect to his service-connected left 5th 
metacarpal disability, the veteran testified that his 
symptoms included numbness, tingling, and weakness.  The 
veteran indicated that as a result of his symptoms, he did 
not use his left hand much.  He indicated that his symptoms 
increased in the winter.  

Service connection claims

Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2006).

Where a veteran served ninety days or more during a period of 
war and certain chronic diseases, including an organic 
disease of the nervous system such as sensorineural hearing 
loss, becomes manifest to a degree of 10 percent within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309 (2006).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Moreover, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that where a service-connected disability causes an 
increase in, but is not the proximate cause of, a nonservice-
connected disability, the veteran is entitled to service 
connection for that incremental increase in severity 
attributable to the service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the veteran.  38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2006).

In addition to the criteria set forth above, service 
connection for impaired hearing is subject to the additional 
requirement of 38 C.F.R. § 3.385 (2006), which provides that 
impaired hearing will be considered to be a disability only 
if at least one of the thresholds for the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
the thresholds for at least three of the frequencies are 
greater than 25 decibels; or speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  See also 
Hensley v. Brown, 5 Vet. App. 155 (1993).

In claims for benefits, VA shall consider all information and 
lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (holding that 
a claimant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail).



Analysis

Service connection for hearing loss and tinnitus:  In this 
case, the veteran claims that he sustained acoustic trauma 
during his combat service and, as a result, now suffers from 
bilateral hearing loss and tinnitus.  The veteran has further 
claimed that he has had hearing loss and tinnitus since 
service.  

As set forth above, the veteran's service medical records 
contain no indication of either hearing loss or tinnitus in 
service.  In fact, at his October 1970 military separation 
medical examination, the veteran's ears were normal and a 
hearing test showed normal hearing acuity.  

Nonetheless, in light of the veteran's contentions that he 
sustained acoustic trauma in combat service, the Board has 
considered the provisions of 38 U.S.C.A. § 1154(b).  Even 
assuming for the sake of argument that the veteran sustained 
acoustic trauma during service, however, the Court has held 
that the provisions of 38 U.S.C.A. 1154(b) only provide an 
evidentiary presumption concerning events in service; they do 
not provide a substitute for evidence of a causal nexus 
between a combat service injury or disease and a current 
disability, or the continuation of symptoms subsequent to 
service.  See Wade v. West, 11 Vet. App. 302, 305 (1999).

In this case, as delineated in detail above, despite the 
veteran's recent claims of hearing loss and tinnitus since 
service, the post-service medical records are entirely silent 
for any mention of either hearing loss or tinnitus for many 
years after separation from service.  

In Savage v. Gober, 10 Vet. App. 488 (1997), it was noted 
that while the concept of continuity of symptomatology under 
38 C.F.R. § 3.303(b) focuses on continuity of symptoms, not 
treatment, in a merits context, the lack of evidence of 
treatment may bear upon the credibility of the evidence of 
continuity.  

The record here discloses a span of approximately 25 years 
without any clinical evidence to support any assertion of a 
continuity of hearing loss and tinnitus since service.  The 
fact that the contemporaneous records do not provide 
subjective or objective evidence that supports any recent 
contention that the veteran experienced continuous 
symptomatology since the claimed in-service acoustic trauma 
is highly probative evidence against the claim.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991).  

While the Board has considered the veteran's contentions, it 
finds that the contemporaneous records are entitled to more 
probative weight than the recollections of the veteran of 
events which occurred decades previously.  As noted, the 
veteran has filed numerous claims for VA benefits since his 
separation from service.  Such claims, and the medical 
evidence received in support of those claims, are negative 
for notations of hearing loss or tinnitus for many years 
after service.

In view of the foregoing, the Board finds that hearing loss 
and tinnitus were not present in service or for many years 
thereafter, nor does the objective evidence of record support 
the veteran's contentions of continuous symptomatology since 
service.

Nonetheless, as set forth above, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Thus, if there is a causal connection 
between the veteran's current condition and service, service 
connection may be established.  Godfrey v. Derwinski, 2 Vet. 
App. 354 (1992).

In this case, however, the record contains no probative 
evidence that the veteran's current hearing loss and tinnitus 
are causally related his active service or any incident 
therein, including exposure to acoustic trauma in combat.  In 
fact, in May 2003, a VA examiner concluded, after examining 
the veteran and reviewing his claims folder, that it was less 
likely than not that the veteran's current hearing loss and 
tinnitus were related to his active service, including 
exposure to acoustic trauma during combat.  

It is noted that the examiner provided a rationale for this 
unqualified decision, noting that the veteran's hearing 
acuity had been normal at the time of his separation from 
service.  The Board assigns great weight and probative value 
to this opinion, as it was based on an examination of the 
veteran, as well as a full review of the claims folder, 
including the veteran's service medical records and 
contentions.  See Bloom v. West, 12 Vet. App. 185, 187 
(1999).

The Board notes that there is no other medical evidence of 
record which contradicts this opinion.  The Board has 
considered the veteran's assertions to the effect that the 
his hearing loss and tinnitus were incurred in service as a 
result of exposure to acoustic trauma during combat.  
However, as the record does not establish that he possesses a 
recognized degree of medical knowledge, he lacks the 
competency to provide evidence that requires specialized 
knowledge, skill, experience, training or education.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

For the reasons set forth above, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for hearing loss and tinnitus.  The benefit of the 
doubt doctrine is not for application where the clear weight 
of the evidence is against the claim.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).



Service connection for bilateral foot calluses and bone 
spurs:

For similar reasons, the Board finds that service connection 
for bilateral foot calluses and bone spurs is not warranted.  

As set forth above, the veteran's service medical records are 
entirely negative for complaints or findings of foot calluses 
and bone spurs.  In fact, at his October 1970 military 
separation medical examination, the veteran's feet were 
normal.

The Board further notes that the post-service record is 
negative for complaints or findings of foot calluses or bone 
spurs for many years after service separation.  Indeed, as 
delineated above, in the years after his separation from 
service, the veteran filed multiple claims for VA benefits, 
none of which makes any reference to bone spurs or foot 
calluses until his recent claim.  More significantly, the 
Board has carefully reviewed the three volume record in this 
case and is unable to identify a diagnosis of calluses of the 
feet until January 2005 and bone spurs until February 2006, 
approximately 35 years after the veteran's separation from 
service.  

Moreover, the Board notes that the record contains no 
probative evidence linking the veteran's current foot 
calluses or bone spurs to his active service, any incident 
therein, including ill-fitting boots or blisters, or any 
service-connected disability, including tinea pedis.  

In that regard, the Board has also considered the veteran's 
statement to the effect his physicians told him that his 
current bone spurs are due to ill-fitting boots in-service.  
However, no such medical opinion is contained in the record 
on appeal and it is well established that a claimant's lay 
statements relating what a medical professional told him, 
filtered as they are through a lay person's sensibilities, 
are simply too attenuated and inherently unreliable to 
constitute "medical" evidence to support a claim.  See 
Warren v. Brown, 6 Vet. App. 4 (1993).

In summary, lacking any evidence of bone spurs or calluses in 
service or for many years thereafter, and lacking probative 
absent evidence of a link between the veteran's foot calluses 
or bone spurs and his active service, any incident therein, 
or any service-connected disability, the Board finds that 
service connection for foot calluses and bone spurs is not 
warranted.


Service connection for residuals of a broken left arm:  The 
veteran also claims entitlement to service connection for 
residuals of a broken left arm.  Specifically, he claims that 
he fell from helicopter in service and broke his left arm, 
resulting in permanent disability.  

As set forth in detail in the Factual Background portion of 
this decision, the veteran's service medical records are 
entirely devoid of any indication that the veteran sustained 
a fractured left arm during service.  Nonetheless, in light 
of the veteran's combat service, the Board has considered the 
provisions of 38 U.S.C.A. § 1154(b).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has provided a three-step analysis in cases 
where a combat veteran seeks benefits pursuant to section 
1154(b).  First, it must be determined whether the veteran 
has proffered "satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease."  
Second, it must be determined whether the proffered evidence 
is "consistent with the circumstances, conditions, or 
hardships of such service."  If these two inquiries are met, 
the Secretary "shall accept" the veteran's evidence as 
"sufficient proof of service connection," even if no 
official record of such incurrence exists.  Dambach v. Gober, 
223 F.3d 1376, 1380 (Fed. Cir. 2000), citing Collette v. 
Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996).  The third step 
requires the Board to consider whether there is clear and 
convincing proof that would rebut the presumption of service 
connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000); Collette, 82 F.3d at 393.

In this case, the Board finds that there is clear and 
convincing evidence of record which rebuts any presumption of 
service connection.  In that regard, the veteran claims that 
he sustained a left arm and hand fracture when he fell from a 
helicopter in 1970.  While there are service medical records 
showing that the veteran was treated for a fracture to the 
left hand in June 1970, such records contain no indication 
that the veteran's left arm was fractured in that episode, as 
he now claims.  The Board further notes that at his October 
1970 military separation medical examination, the veteran's 
upper extremities were normal on clinical evaluation, with no 
indication of a left arm fracture.  The Board finds that this 
evidence alone is sufficient to rebut the presumption.

However, as further evidence, the Board finds it significant 
to note the veteran has only recently claimed that his left 
arm was fractured in service.  For example, on his original 
application for VA benefits in July 1975, the veteran 
reported only a broken left hand in service and made no 
reference to a left arm fracture.  Likewise, when he was 
examined by VA in connection with his claim in September 
1975, he reported that he had fractured his left hand in 
service while jumping out of a helicopter.  He made no 
reference to a left arm fracture in that incident or at any 
time during service.  No complaints or findings of a left arm 
disability were noted on examination.  

In fact, the Board notes that in December 1976, March 1979, 
January 1981, and March 1991, the veteran submitted claims of 
entitlement to an increased rating for his left 5th 
metacarpal disability.  During the course of these claims, 
the veteran made no mention of a fracture of the left arm in 
service.  The medical evidence received in connection with 
those claims, including VA medical examination reports, is 
likewise negative for notations of an in-service left arm 
fracture.  This evidence weighs heavily against his claim.  

In order to establish service connection, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999).  

In this case, given the evidence delineated above, the Board 
finds that there is simply no probative evidence that the 
veteran fractured his left arm during service, as he now 
claims.  The Board finds the veteran's assertions of 
fracturing his arm in service to not be credible in view of 
the objective evidence and the absence of any complaints or 
findings for many years after service.  The preponderance of 
the evidence is against the claim of service connection for 
residuals of a left arm fracture.  

Entitlement to a rating in excess of 10 percent for residuals 
of a fracture of the left fifth metacarpal.

Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2006).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2006).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2006).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2006).  The 
Court has emphasized that a claimant may not be compensated 
twice for the same symptomatology as such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity.  Brady v. Brown, 4 Vet. App. 203 (1993).  

Notwithstanding the provisions of 38 C.F.R. § 4.14, VA is 
required to provide separate evaluations for separate 
manifestations of the same disability which are not 
duplicative or overlapping.  See Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994), 38 C.F.R. § 4.25 (2003).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2006).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2006).  

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45 (2006).

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability, and 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  



Analysis

The veteran contends that a rating in excess of 10 percent is 
warranted for his service-connected residuals of a fracture 
of the left fifth metacarpal.  He claims that his symptoms 
include pain, numbness, and decreased grip strength in the 
left hand, which causes him to drop items.  For these 
reasons, the veteran states that he usually uses his 
dominant, right hand to complete most tasks.  

The Board notes that the Rating Schedule, as in effect from 
August 26, 2002, does not provide for a compensable rating 
for limitation of motion, or even ankylosis, of the little 
finger alone.  38 C.F.R. § 4.71a, Diagnostic Codes 5227, 5230 
(2006).  The Board notes that the medical evidence of record 
in this case, including multiple VA medical examinations 
conducted since the veteran's separation from service, does 
not disclose involvement of other digits.  

The Board acknowledges the veteran's complaints of pain and 
has considered the provisions of 38 C.F.R. §§ 4.40, 4.45, and 
4.59.  However, there is no basis for an evaluation in excess 
of 10 percent based on limitation of motion due to any 
functional loss as the veteran is receiving in excess of the 
maximum schedular rating for limitation of motion of the 
little finger.  See Johnston v. Brown, 10 Vet. App. 80 
(1997).

A note following 38 C.F.R. § 4.71a, Diagnostic Code 5227, 
which pertains to ankylosis of the ring or little finger, 
provides that VA should also consider whether evaluation as 
amputation is warranted and whether an additional evaluation 
is warranted for interference with overall function of the 
hand.

In this case, the Board notes that the veteran has exhibited 
little, if any, loss of motion of the left little finger 
until the most recent VA medical examination in April 2005, 
when it was noted that there was some loss of flexion of the 
fingers measuring 10 degrees.  In light of this significant 
remaining function, the Board finds that evaluation as an 
amputation is not warranted.  See 38 C.F.R. § 4.71a Code 5156 
(2006).  He does not contend otherwise.  

With respect to the interference of functioning of the left 
hand, the Board notes that the most recent medical evidence, 
namely the April 2005 VA medical examination report, shows 
that the veteran's grip strength on the left was 
approximately 30 percent less than the grip strength in his 
dominant right hand.  He also reported that he had pain and 
frequently dropped items as a result of his left hand 
disability.  

While the veteran exhibits some loss of left hand function, 
there is not indication, nor does the veteran contend, that 
his disability is such that he has lost the use of his hand 
or would be equally well served by an amputation.  See e.g. 
38 U.S.C.A. §38 C.F.R. § 4.71a, Diagnostic Code 5125 
(providing for a 60 percent rating for loss of use of the 
minor hand).  

However, in light of the veteran's symptoms of pain, 
decreased grip strength, moderate interosseous and atrophy of 
the left hand, slight loss of flexion, and moderate loss of 
the oppones function of the left thumb, the RO has rated the 
veteran's disability by analogy to paralysis of the median 
nerve.  See 38 C.F.R. § 4.124a, Diagnostic Code 8515.  

Under that provision, mild, incomplete paralysis of the 
median nerve of the minor extremity warrants a 10 percent 
disability rating.  Moderate incomplete paralysis warrants a 
20 percent rating and a 30 percent rating is assigned for 
severe incomplete paralysis of the median nerve of the minor 
extremity.  

A 60 percent rating is assigned for complete paralysis of the 
median nerve on the minor side with such manifestations such 
as the hand inclined to the ulnar side; the index and middle 
fingers more extended than normal; considerable atrophy of 
the muscles of the thenar eminence; the thumb in the plane of 
the hand (ape hand); pronation incomplete and defective; 
absence of flexion of index finger and feeble flexion of 
middle finger; an inability to make a fist; the index and 
middle fingers remain extended; an inability to flex the 
distal phalanx of thumb; defective opposition and abduction 
of the thumb, at right angles to the palm; weakened wrist 
flexion; and pain with trophic disturbances.  Id.

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2006).  It should also be noted 
that use of terminology such as "severe" by VA examiners 
and others, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (2006).

In this case, after considering the record in its entirety, 
the Board finds that the criteria for a rating in excess of 
10 percent have not been met.  In that regard, at the VA 
medical examination in September 2004, the veteran reported 
severe pain, as well as weakness in his grip.  Physical 
examination, however, showed full range of passive and active 
motion and veteran was neurovascularly intact.  The diagnosis 
was healed left 5th metacarpal fracture with continued pain 
and tenderness.  

At the at the most recent VA medical examination in April 
2005, the veteran had pain, decreased grip strength, and 
functional impairment in his left minor hand, but used no 
assistive devices.  The veteran had decreased sensation in 
his arm.  The Board also notes that VA clinical records dated 
from 2003 to 2006 contain no indication that the veteran 
sought medical treatment for his left fifth metacarpal 
disability.  

After considering the record in its entirety, the Board finds 
that the aforementioned symptoms are consistent with the 10 
percent rating currently in effect.  The Board finds that 
symptoms which more nearly approximately moderate incomplete 
paralysis of the median nerve due to the in-service fracture 
of the left fifth metacarpal have not been shown.  38 C.F.R. 
§ 4.124a.  Neither the veteran nor his representative have 
argued otherwise or pointed to an alternative diagnostic code 
under which a rating in excess of 10 percent may be assigned.  
For the reasons set forth above, the Board finds that the 
preponderance of the evidence is against the claim and the 
benefit of the doubt doctrine is not for application here.  
38 U.S.C. § 5107(b) (West 2002); Gilbert, 1 Vet. App. at 55 
(1990).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1999) have been 
considered whether or not they were raised by the veteran as 
required by the Court's holding in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The Board has considered 
whether an extraschedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) is warranted.  In the 
instant case, however, there has been no showing that the 
disabilities under consideration have independently caused 
marked interference with employment, necessitated frequent 
periods of hospitalization, or otherwise rendered 
impracticable the application of the regular schedular 
standards.  Under these circumstances, the Board determines 
that the criteria for referral for an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell, 9 Vet. App. at 239; Shipwash v. Brown, 8 Vet. 
App. at 227.


ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for bilateral foot calluses 
and bone spurs is denied.

Entitlement to service connection for residuals of a broken 
left arm is denied.

Entitlement to a rating in excess of 10 percent for residuals 
of a fracture of the left fifth metacarpal is denied.


REMAND

The veteran also seeks an initial rating in excess of 70 
percent for PTSD.  At his June 2006 Board hearing, the 
veteran indicated that he was last examined by VA for 
compensation purposes in April 2005, and that his PTSD had 
increased in severity since that time.  

The Board has reviewed the April 2005 VA examination report 
and finds that it is adequate for rating purposes.  In light 
of the veteran's statements, however, the Board is compelled 
to find that a more contemporaneous VA psychiatric 
examination is required.  See Olsen v. Principi, 3 Vet. App. 
480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992) (holding that where the veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the 
current state of the condition, the VA must provide a new 
examination).

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a VA 
psychiatric examination to evaluate the 
current severity of his PTSD.  To the 
extent practicable, the examiner should 
identify all symptomatology associated 
with the veteran's PTSD.  The examiner 
should be specifically asked whether the 
veteran's service-connected PTSD is 
productive of total occupational and 
social impairment and specifically 
comment on the presence or absence of the 
following symptoms:  gross impairment in 
thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.  A report of the 
examination should be prepared and 
associated with the veteran's VA claims 
folder.

2.  Thereafter, the RO should 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case and an appropriate opportunity to 
respond.

The case should then be returned to the Board, if in order.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


